DETAILED ACTION
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 5 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14 and 15 recite “may be”, the term “may 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites the limitation "the buttstock".  There is insufficient antecedent basis for this limitation in the claim in that a buttstock has not been previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4, 5, 7, 12, 13 and 14 are rejected under 35 U.S.C. 102(e) as being clearly anticipated by Houde-Walter (US Patent Application Publication # 2010/0031552) (relying on the filing date of provisional application No 61/081278 and all that is disclosed therein).  Houde-Walter discloses a firearm system comprising at least one mounting rail comprising a power 
2. The rail grabber or mount comprises a stationary contact. 
3. The rail grabber or mount comprises a retractable contact for making electrical contact. (USB connectors, par. 0037)
4. Comprising a power switch (18).
5 and 13. The at least one mounting rail is detachable (note anything is detachable given enough force) and is a Picatinny rail.
7. The power source is a battery pack located in the buttstock.  (Fig. 4)  
12. First and second rail accessories mechanically and electrically connected to the power connection. (par. 0034)
14. The battery powered accessory receives power from the powered accessory rail via a circuit.
15. A battery powered accessory receives communications and control signals across the powered accessory rail.  (par. 0047, 0048)

Claim(s) 1, 2, 5-9, 10, 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Teetzel et al. (US Patent 8,091,265). Teetzel et al. discloses a firearm system comprising at least one mounting rail comprising a power connection; at least one power source; at least one rail accessory comprising a rail grabber or mount; wherein the rail accessory receives electrical power from the power source.  (Fig. 1)
2. The rail grabber or mount comprises a stationary contact. (Fig. 3)


7. The buttstock comprises the power source. (col. 5, lines 20-30)
8 and 10. An external power pack (24) comprising the power source, the external power pack attaches to the mounting rail.
9. A foregrip assembly (24) comprises the power source.
12. First and second rail accessories mechanically and electrically connected to the power connection. (Fig. 1)
14. The battery powered accessory receives power from the powered accessory rail via a circuit. 
Claim(s) 1and 11 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Thompson (US Patent Application Publication 2011/0000120). Thompson discloses a firearm system comprising at least one mounting rail comprising a power connection; at least one power source; at least one rail accessory comprising a rail grabber or mount; wherein the rail accessory receives electrical power from the power source.  (Fig. 6) The power source is located in a pistol grip (par. 0045).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641